Upon due consideration of the evidence in the light of our established rule governing the *Page 53 
trial court in granting a nonsuit in favor of Santti, we are of the opinion that the case ought to have been submitted to the jury. In Girard v. Grosvenordale Co.,83 Conn. 20, 25, 74 A. 1126, the court, by CHIEF JUSTICE BALDWIN, stated our rule to be: "In passing upon the motion, the Superior Court was bound to regard the truth of such of the evidence introduced by the plaintiff as went farthest in support of the complaint, as admitted, and to take into account every favorable inference that might legitimately be drawn from it. It was enough if he had thus made out a prima facie case, though it might in the opinion of the court be a weak one. ` A party has the same right to submit to a jury a weak case as he has to submit a strong one.' Cook v. Morris, 66 Conn. 196, 211,33 A. 994."
This rule is too firmly established in our law to be now changed or modified. On the appeal as to Gaudet, the plaintiff has assigned numerous errors based upon the charge as made and the failure to charge. The assignment of errors in the charge concern matters so obviously correct and so frequently considered by this court that we omit their rediscussion at this time. The errors based on the failure of the court to charge we shall not consider since no requests to charge in these particulars were made, and the charge clearly and accurately presented the cause of action against Gaudet, and thus summarized it: "Now it must appear, before Gaudet can be held liable for this claimed negligent act, that it was in fact a negligent act on his part; and it must appear that he knew, or, in the exercise of reasonable care ought to have known, that this man Santti was coming behind him and traveling in the same direction he was, and was so close to him at that time that if he turned his wheels to the left an accident or collision was likely to occur; and if it does not appear *Page 54 
from the evidence he had that information, or from the exercise of reasonable care ought to have had it, then the defendant is not guilty of a negligent act, and you are not to conjecture how it happened."
   There is error and a new trial is ordered as to Santti.
There is no error as to Gaudet.